                   Case 19-12153-KBO            Doc 507       Filed 03/09/20         Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                Case No. 19-12153 (KBO)

                     Debtors.                               (Jointly Administered)


                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON MARCH 11, 2020 AT 10:00 A.M. (EASTERN TIME)
                     Hearing Location: Before the Honorable Karen B. Owens,
                     at the U.S. Bankruptcy Court for the District of Delaware,
                824 N. Market Street, 6th Floor, Courtroom #3, Wilmington, DE 19801

    Any party who wishes to attend telephonically is required to make arrangements through
            CourtCall by telephone (866-582-6878) or by facsimile (866-533-2946).

ADJOURNED/RESOLVED MATTERS:

1.           First and Final Fee Application of Candlewood Partners, LLC as Investment Banker for
             the Debtors for Allowance of Compensation for Services Rendered and Reimbursement
             of Expenses Incurred for the Period from October 1, 2019 to January 31, 2019 [Filed
             1/31/20] (Docket No. 448)

             Response Deadline:     February 21, 2020 at 4:00 p.m. (ET)

             Responses Received:

                A. Omnibus Limited Objection to Motion for Allowance and Payment of
                   Administrative Expense, Monthly Fee Applications, and Interim and Final Fee
                   Applications Filed by Entergy Louisiana, LLC [Filed 2/3/20] (Docket No. 454)

                B. Joinder to the Limited Objection of Energy Louisiana, LLC's To Various Motions
                   For Allowance and Payment of Administrative Expense Monthly Fee
                   Applications and Interim and Final Fee Applications Filed by Westchester Fire
                   Insurance Company [Filed 2/4/20] (Docket No. 458)

             Related Documents: None at this time.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel
Investment, LLC, a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability
company (5783). The location of the Debtors’ mailing address is 138 Highway 3217, LaPlace, Louisiana 70068.



DOCS_DE:227726.1 68700/001
                Case 19-12153-KBO        Doc 507      Filed 03/09/20     Page 2 of 3




        Status: This matter is adjourned to the hearing scheduled for April 8, 2020 at 10:00 a.m.
        (ET)

2.      Second Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject
        Certain Executory Contracts and Unexpired Leases Nunc Pro Tunc to the Applicable
        Rejection Date, and (II) Granting Related Relief [Filed 1/31/20] (Docket No. 449)

        Response Deadline:     February 14, 2020 at 4:00 p.m. (ET)

        Responses Received: Informal comments from Leetsdale Industrial II, L.P.

        Related Documents:

             A. Certification of Counsel Regarding Second Omnibus Order (I) Authorizing the
                Debtors to Reject Certain Executory Contracts and Unexpired Leases Nunc Pro
                Tunc to the Applicable Rejection Date, and (II) Granting Certain Related Relief
                [Filed 2/24/20] (Docket No. 491)

             B. [Signed] Order (Second Omnibus) (I) Authorizing the Debtors to Reject Certain
                Executory Contracts and Unexpired Lease Nunc Pro Tunc to the Applicable
                Rejection Date, and (II) Granting Certain Related Relief [Filed 2/25/20] (Docket
                No. 494)

        Status: The Court has entered the order on this matter and it is now resolved.

3.      Motion of James and Shelley Darby for Relief From Automatic Stay Pursuant to Section
        362(d) of the Bankruptcy Code [Filed 2/11/20] (Docket No. 469)

        Response Deadline:     March 4, 2020 at 4:00 p.m. (ET)

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is adjourned to the hearing scheduled for April 8, 2020 at 10:00 a.m.
        (ET)

4.      Motion of Debtors for Entry of an Order (I) Establishing Bar Dates for Filing Proofs of
        Claim, Including Section 503(b)(9) Claims and (II) Approving Form and Manner of
        Notice Thereof [Filed 12/5/2019] (Docket No. 281)

        Response Deadline:     December 12, 2019 at 4:00 p.m. (ET)

        Responses Received: Informal comments from (i) PBGC, Bank of America, N.A. as Pre-
        Petition Agent, (ii) the Office of the United States Trustee, (iii) the Official Committee of
        Unsecured Creditors, and (iv) the United Steel, Paper and Forestry, Rubber,
        Manufacturing, Energy, Allied Industrial and Service Workers International Union
        Related Documents:


DOCS_DE:227726.1 68700/001                        2
                Case 19-12153-KBO       Doc 507      Filed 03/09/20    Page 3 of 3




             A. Notice of Filing of Revised Proposed Order (I) Establishing Bar Dates for Filing
                Proofs of Claim, Including Section 503(b)(9) Claims and Administrative Expense
                Claims, and (II) Approving Form and Manner of Notice Thereof [Filed 12/23/19]
                (Docket No. 360)

        Status: This matter is adjourned to the hearing scheduled for April 8, 2020 at 10:00 a.m.
        (ET)

FEE APPLICATION APPROVAL:

5.      Approval of Interim Fee Applications of Estate-Compensated Professionals

        Response Deadline:     February 21, 2020 at 4:00 p.m. (ET)

        Responses Received: See Exhibit A, attached hereto

        Related Documents: See Exhibit A, attached hereto

        Status: This matter will be going forward.



Dated: March 9, 2020                     PACHULSKI STANG ZIEHL & JONES LLP


                                          /s/ Peter J. Keane
                                          Bradford J. Sandler (DE Bar No. 4142)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          Peter J. Keane (DE Bar No. 5503)
                                          919 N. Market Street, 17th Floor
                                          Wilmington, DE 19801
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:       bsandler@pszjlaw.com
                                                       crobinson@pszjlaw.com
                                                       pkeane@pszjlaw.com
                                          Proposed Counsel to George L. Miller,
                                          Chapter 7 Trustee




DOCS_DE:227726.1 68700/001                       3
